Appeal Dismissed and Memorandum Opinion filed December 22, 2020.




                                      In The

                     Fourteenth Court of Appeals

                              NO. 14-20-00607-CV

                          BRIAN GUIDRY, Appellant

                                        V.
                            GPE 1331 LLC, Appellee

                On Appeal from County Civil Court at Law No. 4
                             Harris County, Texas
                       Trial Court Cause No. 1156853

                          MEMORANDUM OPINION

         This appeal is from a judgment signed September 2, 2020. The clerk’s
record was filed September 8, 2020. No reporter’s record was taken. No brief was
filed.

         On November 10, 2020, this court issued an order stating that unless
appellant filed a brief on or before December 10, 2020, the court would dismiss the
appeal for want of prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no brief or other response. Accordingly, the appeal is ordered
dismissed.



                                       PER CURIAM


Panel consists of Chief Justice Frost and Justices Jewell and Poissant.




                                          2